Exhibit 10.13

[image1015.gif]

10100 Santa Monica Blvd Suite 430 Los Angeles, CA 90067
Tel (888) 808-4667 Fax (310) 859-1601
www.mymedicalrecords.com



August 24, 2006

Mr. Hector V. Barreto
409 9th Street, S.W.
Washington, DC 20416

Dear Mr. Barreto:

This Letter Agreement sets forth the terms under which you agree to act as a
marketing and strategic planning advisor for MyMedicalRecords.com, Inc. ("MMR"),
effective on the last date executed below. As such, you will seek actively
strategic partnerships and alliances with other entities to market MMR's
products and services.

Under this Agreement, MMR agrees to compensate you for your services as follows:

(1) $50,000 per year payable monthly commencing the first day of the first month
following your acceptance of a position on the Board of Directors of MMR.

(2) Commissions in the amount of one percent (1%) of revenue generated directly
through your efforts, payable on net cash receipts received from those clients,
quarterly 30 days following the end of each quarter.

Either party may terminate this Agreement upon thirty (30) days prior written
notice. This Agreement will renew automatically for successive one year periods
unless terminated by either party. The parties are aware of Mr. Barreto's
directorship on the board of MMR and understand that this relationship is
independent of that directorship and that compensation under this Agreement is
not consideration for that directorship. This Agreement is governed by the laws
of the State of California without regard to that state's choice of law
doctrine.

MyMedicalRecords.com, Inc.

By: /s/ Robert H. Lorsch            8/24/2006


Robert H. Lorsch                           Date



Title: CEO

Hector V. Barreto

By: /s/ Hector V. Barreto            8/24/2006


Hector V. Barreto                           Date



 